Per Curiam,
The defendant wag convicted before a justice and jury of six, under the Act of May 1, 1861, P. L. 682, entitled “An act to change the mode of criminal proceedings in Erie and Union Counties,” which said act was later extended to Clarion County. The parties appeared before the justice, when the case was continued on the application of the defendant, and later the trial was had, which resulted in the conviction of the defendant. Certiorari was sued out from the Court of Common Pleas of Clarion County, exceptions were filed and after a hearing, the judgment entered by the justice was affirmed.
When in the Common Pleas the record was amended by inserting the words “being no kin,” which in the record of the justice were inadvertently written “being in wise of kin.” This trifling and immaterial change was properly allowed, — the defendant was not in any way injured by it. The proceeding was regular and we see no reversible error.
The judgment is affirmed, the record is remitted to the court below and it is ordered that the appellant appear at such time as he may be called, and that he be by that court committed until he has fully complied with the sentence or any part of it that has not been performed at the time this appeal became a supersedeas.